Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-25 are pending in the instant application.
Claims 1-25 are subject of a restriction requirement.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group (I): A method of treating a disease associated with leaky gut barrier in a patient comprising administering to the patient a pharmaceutical composition comprising a therapeutically effective amount of an AMP-activated kinase (AMPK) agonist, as recited in claims 1-7; 
Group (II): A method of identifying a compound with an ability to enhance or disrupt the gut barrier comprising: combining a candidate compound with an enteroid-derived monolayer; measuring or observing a signal associated with an AMPK--GIV stress- polarity pathway; and determining that the candidate compound activated the AMPK--GIV stress-polarity pathway, as recited in claims 8-13; 
A method of screening a compound for an ability to enhance or disrupt the expression of MCP-1 in gut epithelium comprising: combining a candidate compound with an enteroid-derived 
A method of identifying a compound with an ability to enhance or disrupt the expression of TNF- in macrophages in the gut comprising: combining a candidate compound with an enteroid-derived monolayer; measuring or observing a signal associated with an ELMO1-TNF- signaling axis; and determining that the candidate compound activated the ELMO1-TNF- signaling axis, as recited in claims 18-21;
Group (III): A method of detecting a disease associated with inflammation due to luminal dysbiosis comprising: obtaining an epithelium sample from a subject; and detecting ELMO1 levels in the epithelium sample from the subject, wherein increased ELMO1 levels in the subject compared to a healthy control indicate the presence of a disease associated with inflammation due to luminal dysbiosis, as recited in claim 22;
Group (IV): A method of treating a disease associated with luminal dysbiosis in a patient comprising: administering to the patient a pharmaceutical composition comprising a therapeutically effective amount of a MCP-1 inhibiting agent, as recited in claims 23-25.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The instant application lacks unity of invention because the instant application is directed to multiple sets of inventions, rather than being drawn to one product and one process of use of said product. Specifically, invention I is drawn to a method of treating a disease associated with leaky 
Further, Group II is drawn to a method of identifying a compound with an ability to enhance or disrupt the gut barrier; or to a method of screening a compound for an ability to enhance or disrupt the MCP-1 expression in gut epithelium; or to a method of identifying a compound with an ability to enhance or disrupt the expression of TNF- in macrophages in the gut; Group III is drawn to a method of detecting a disease associated with inflammation due to dysbiosis. 
All these methods are distinct as distinct methods of treatment (Groups I and IV, classified at least in CPC class A61K31/17, A61P1/00, A61K39/00, C07K16/24), methods of screening of compounds (Group II, classified, for example, in G01N33/50, G01N33/53) and methods of detecting a disease (Group IIII, classified, for example, in CPC class C12Q1/00).
Therefore, no unity of invention exists.

Further, this application contains claims directed to the following patentably distinct species: AMPK agonists; diseases associated with leaky gut barrier; candidate compounds of claims 8-13; candidate compounds of claims 14-17; candidate compounds of claims 18-21; diseases associated with inflammation due to luminal dysbiosis; MCP-1 inhibiting agents. These 
Further, for example, the genus of candidate compounds of claims 8-13 includes a synthetic or naturally occurring small molecule or protein, a nutritional supplement, a dietary component, a probiotic, a prebiotic, or a combination thereof, or any toxins, or any substances of abuse. As such, the genus of candidate compounds of claims 8-13 encompasses a large number of structurally different compounds, not limited to small organic molecules, having different structural elements. There is a search and/or examination burden for the patentably distinct compounds encompassed by the genus of candidate compounds of claims 8-13, because the genus encompasses not only small molecule organic compounds, but rather includes proteins, prebiotcs, probiotics, each category of compounds requires a different field of search based on the combination of structural elements present. Further, these candidate compounds are classified in different CPC classes as small organic molecules (A61K31/00), or peptides (A61K38/00), or proteins, or nutritional supplements (A23L), etc.
Further, the genus of diseases associated with inflammation due to luminal dysbiosis encompasses a number of distinct diseases, each having different symptoms, etiology, and each requiring different treatment. There is a search and/or examination burden for the patentably distinct diseases encompassed by the genus of diseases associated with inflammation due to 

If Applicant elects an invention of Group (I), Applicant is required to elect a specific disease associated with leaky gut barrier to be treated, from the genus of claim 6 or another disclosed; as well as a specific AMPK agonist, having a distinct chemical structure, to be administered in the method of treatment.
For example, if Applicant elects fatty liver as the disease to be treated, a specific fatty liver disease has to be elected.
If Applicant elects a metformin analog (as in claim 3) as the AMPK agonist, a specific metformin analog, having a distinct chemical structure, has to be elected.
If Applicant elects an invention of Group (II), Applicant is required to elect specific candidate compounds, from the genus of claims 9, 10, or from the genus of claim 10, or from the genus of claim 19 or another disclosed; as well as a specific assay used to evaluate said candidate compounds. 
For example, if Applicant elects a substance of abuse as candidate compound, a specific class of such substances of abuse has to be elected from the genus of claim 10 or another disclosed.
If Applicant elects an invention of Group (III), Applicant is required to elect specific disease associated with inflammation due to luminal dysbiosis to be detected, as well as a specific biological sample in which the detection is taking place.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all claims are generic.
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Due to the complexity of the case, no attempt was made to reach the applicant by telephone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA NEAGU/Primary Examiner, Art Unit 1627